Cook, J.,
concurring in part and dissenting in part. By entering judgment for Toyota on the basis that Royster failed to show that her vehicle “remained defective * * * after” (emphasis sic) fifty-six days of repairs, the court of appeals rendered R.C. 1345.73(B) nugatory. Under the appellate court’s reasoning, so long as a dealer eventually repairs a vehicle that is out of service for a cumulative total of thirty or more calendar days during the first year of ownership or eighteen thousand miles, the vehicle cannot be a “lemon,” for it would not have “remained defective * * * after” those repairs finally and favorably concluded. This approach conflicts with the General Assembly’s stated intent to provide a possible remedy for consumers whose new vehicles are “out of service” for thirty days or more. See R.C. 1345.73.
As the majority notes, the General Assembly envisioned three typical categories of lemons that it described with reference to the number of repair attempts undertaken. See R.C. 1345.73(A), (C), and (D). But it also envisioned a fourth typical category of lemons, describing this category with reference to cumulative *333time out of service —regardless of any ultimately favorable repair outcome. R.C. 1345.73(B). With its dispositive focus on Royster’s favorable repair outcome, the appellate court inserted a nonexistent condition into this fourth category, and today’s majority correctly reverses the court of appeals’ decision on that basis.
I respectfully disagree, however, with the majority’s syllabus and much of its analysis. The syllabus provides that a consumer enjoys a “presumption of recovery” under R.C. 1345.73(B) if his or her vehicle is out of service for thirty or more calendar days in the first year of ownership. The trial court applied similar reasoning in its opinion and order granting Royster’s motion for summary judgment, stating — without citation of supporting legal authority — that “a presumption of recovery exists when the vehicle has been out of service by reason of repair for a cumulative total of thirty or more calendar days, and Plaintiffs vehicle was out of service for 56 days.”
As the court of appeals correctly noted, however, the problem with the “presumption of recovery” theory applied by both the trial court and today’s majority is that there simply is no presumption of recovery contained in the statutory scheme created by the General Assembly. The statutory presumption that does appear in R.C. 1345.73 may indeed assist a consumer in meeting one of the elements of a Lemon Law claim under R.C. 1345.72(B) — a showing that the dealer has made a reasonable number of repair attempts. But to label R.C. 1345.73’s presumption a “presumption of recovery” is to muddle the relationship between R.C. 1345.72 and 1345.73. These are two separate statutes with distinct functions. See Stepp v. Chrysler Corp. (Nov. 7, 1996), Knox App. No. 95CA000052, unreported, 1996 WL 752794.
As the Stepp court reasoned, “R.C. 1345.73 merely establishes a statutory presumption as to what constitutes a reasonable number of repair attempts by the manufacturer. The statute does not obviate the requirement that the claimant prove a non-conformity which substantially impairs the use, safety, or value of the vehicle pursuant to R.C. 1345.72(B).” Id. See, also, Kademenos v. Mercedes-Benz of N. Am., Inc. (Mar. 3, 1999), Richland App. No. 98 CA 50, unreported, 1999 WL 174390, at *3 (citing Stepp); Laberdee v. Smith (July 14, 1997), Lucas C.P. No. 95-0700, unreported, 1997 WL 808591 (“R.C. 1345.73 merely establishes a statutory presumption as to that which constitutes a reasonable number of repair attempts. [Citing Stepp.] Meeting one of them shifts the burden on [an] element of a lemon law case — reasonable opportunity to conform. Not meeting one of them means the consumer has the burden of proving the manufacturer had been given reasonable opportunity but failed to conform the vehicle to its warranty”).
For these reasons, I cannot agree with the rule of law set forth in today’s syllabus. The syllabus inserts a presumption of recovery into a statute — R.C. *3341345.73 — that already contains a distinctly different (and more limited) statutory presumption. A syllabus saying that R.C. 1345.73 creates a presumption of recovery is especially confusing, given that recovery under the lemon scheme actually occurs not “under R.C. 1345.73,” as the majority’s syllabus suggests, but under R.C. 1345.72 instead. See R.C. 1345.72(B) (allowing the aggrieved consumer to recover either a new vehicle or a refund of the purchase price plus associated charges).
I disagree with another aspect of the majority’s analysis. In support of her second proposition of law, Royster suggests that “under no circumstances should the time limit set by the Ohio lemon law presumptions be extended as the legislature has clearly spoken on this issue.” The majority apparently agrees, stating, “The General Assembly struck thirty days as the balance between what a consumer must endure and the time a manufacturer needs to make necessary repairs. Nothing beyond thirty days is statutorily reasonable. Once the boundaries of reasonableness have been passed, the vehicle at that point becomes, legally, a lemon.” (Emphasis added.) The majority appears to have adopted Royster’s suggestion that the statutory presumption contained in R.C. 1345.73(B) is a conclusive or irrebuttable presumption.
The problem with this approach is that, as this court has previously noted, “statutory presumptions not specifically designated to be conclusive, may be rebutted by other evidence.” State v. Myers (1971), 26 Ohio St.2d 190, 201, 55 O.O.2d 447, 453, 271 N.E.2d 245, 252, citing State ex rel. Olsen v. Indus. Comm. (1967), 9 Ohio St.2d 47, 50, 38 O.O.2d 126, 127-128, 223 N.E.2d 362, 364; State ex rel. Pivk v. Indus. Comm. (1935), 130 Ohio St. 208, 212, 4 O.O. 153, 155, 198 N.E. 631, 633. No language in R.C. 1345.73(B) designates the presumption as irrebuttable. R.C. 1345.73(B). See, also, Black’s Law Dictionary (7 Ed.1999) 1204, citing Wigmore, A Student’s Textbook of the Law of Evidence (1935) 454 (“ ‘ “Conclusive presumptions” or “irrebuttable presumptions” are usually mere fictions, to disguise a rule of substantive law * * *; and when they are not fictions, they are usually repudiated by modern courts’ ”).
For the foregoing reasons, I would reverse the judgment of the court of appeals and remand this cause to the trial court for further proceedings.
Moyer, C.J., concurs in the foregoing opinion.